Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.

The amendment filed February 10, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: That the surface 12 is substantially continuous without a recess or opening into which the product to be displayed could be received. To now claim the surface is substantially continuous is incorrect, as the openings rendered by the in-use deflection of elements 14 and 16 provide openings that render the surface in its entirety to not be “substantially continuous”. Furthermore, the original disclosure does not positively preclude “a recess or opening into which the product to be displayed to be received” to have been considered at the time of invention. The examiner will allow supported description of the .   
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-34 and 39-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 17 and 39 have been amended to include the negative limitation “wherein said surface portion is substantially continuous without a recess or opening into which the product is received”. There was no recognition by applicant relative specifically to a recess or an opening into which the product is received so as to now be excluded. Such references to a recess or opening seem to have been generated by the prior art of the original rejection, and not by applicant’s disclosure or any appreciation by applicant relative to any recess or opening. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-34 and 39-44 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 1, line 6, “said surface portion” lacks antecedent basis as a term and has not previously been so said so as to render its use indefinite. 
In claim 2, line 1, “said member” lacks particular antecedent basis, as “first and second members” have been defined and no single “member”. See also claim 3, line 1, claim 4, line 1, claim 6, line 1, claim 7, lines 1-2, claim 9, line 2, and claim 14, line 2.  
In claim 14, such is double recitation of the plural members already defined in claim 1, lines 2-3.  
In claim 18, line 1, “said member” lacks particular antecedent basis, as “first and second members” have been defined in claim 17 and no single “member”. See also claim 19, line 1, claim 20, lines 1-2, claim 22, line 2, claim 23, line 2, claim 25, line 2, and claim 30, line 3.  

In claim 39, lines 6-7, “the flap member” lacks singular antecedent basis and “between the flap member” is indefinite since how is something between one element? In line 8, “the flap member” lacks singular antecedent basis.
In claim 40, step e is redundant and double recitation, as two flaps have previously been defined. In lines 3 and 6, “the flap member” is indefinite, as two previous “flap members” have been defined, and “flap member” is indefinite as to which is being referenced. 
In claim 42, lines 2-3, “said card surface” lacks antecedent basis as a term and has not previously been so said so as to render its use indefinite. Is the “card surface” the same as the “planar surface”? If so, the same nomenclature should be consistently used. See other inconsistent references to the same structure in lines 4, 5, 7 and 8 where inconsistent and confusing terms for the same element are employed.  
In claim 44, lines 2-3, “said card surface” lacks antecedent basis as a term and has not previously been so said so as to render its use indefinite. Is the “card surface” the same as the “planar surface”? If so, the same nomenclature should be consistently used. See other inconsistent references to the same structure in lines 3-4, and 4 where inconsistent and confusing terms for the same element are employed. In line 5, “the end of the product” is indefinite, as there is more than one end, and both members are not adjacent the same end. In line 6, “said card surface portion” lacks antecedent basis.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 42-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouchelle (2,387,639). Disclosed is a card (1) comprising a substantially planar card surface (surface of 1 facing forward in Figures 1, 3, 6 and 7), a product (4) situated adjacent (next to) and along a portion of the card surface, first and second spaced members (5 and 5) each positioned substantially perpendicular to the card surface at a location adjacent , the first and second planar members being spaced along the card surface so as to receive the product therebetween without the ends of the product intersecting the planes of the members, and a fastener (7) spaced from the members extending from the card surface to secure the product to the card surface, the card surface is continuous in and of itself.   
As to claim 43, the planar members are spaced from each other by a distance greater than the length of the product. 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 



11.	Claims 1-9,14-22, 24-25, 30-34 and 39-40 are rejected under 35 U.S.C. 103 as being obvious over DE 4413139 in view of Bouchelle (2,387,639). DE 4413139 discloses a card (1) for displaying a product (disposable within cutouts 4 and 5) having an end (disposable within 4), the card comprising a surface (front of 1), the product being situated along a portion of the surface, first and second members (2 and 3) each extending from the surface in a position substantially perpendicular to the surface at a location adjacent the end of the product wherein the surface portion is substantially continuous (between the apertures the members leave when extended perpendicular to the surface, or other than at those apertures). DE 4413139 does not disclose a fastener. However, Bouchelle discloses a similar card further including a fastener (7) extending from the surface to secure the product to the surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide   with as   claimed, as such a modification would predictably .
As to claims 17 and 34, DE 4413139 further discloses the product in use disposed within the cutouts (4 and 5).   
As to claims 2-3 and 18-19, DE 4413139 discloses the member (2) integral with the body as a flap cut from the body. 
	As to claims 4, 7 and 20, DE 4413139 discloses the card (1) having an edge and the member (2) extends in a plane substantially parallel to the edge.  

	As to claims 6 and 22, DE 4413139 discloses the member and fastener extend in planes substantially parallel to each other. 
	As to claims 8 and 24, DE 4413139 discloses the card being generally rectangular. 
As to claims 9 and 25, DE 4413139 discloses the card having a width and wherein each of the member and fastener extends in a direction along the width of the body. 
As to claims 14-16 and 30-32, DE 4413139 discloses a second member (other of 2 and 3) extending perpendicularly to the surface and spaced from the first member, the second member integral with the card and as a flap. 
As to claim 33, DE 4413139 discloses the product to be located between the first and second members.
As to claims 39 and 40, DE 4413139 discloses the claimed method of providing the combination of the card and product.  
 
12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Tancredi (3,811,565). The previous art to Bouchelle discloses a fastener, but not one composed of plastic. However, Tancredi discloses comprising a filament from plastic. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .  

13.	Claims 10-13, 23, 26-29 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4413139 and Bouchelle in view of at least one of Tancredi (3,811,565) and Noyes (1,201,979). DE 4413139 and Bouchelle together disclose a fastener, but not in the form of a filament. However, Tancredi and Noyes each disclose a fastener to a card comprising a filament (62; 5) having first and second ends (at 26 and 28; at 6 and at 11) penetrating the body surface to anchor the ends of the filament to the body, Noyes disclosing an enlarged part (6 and 11) at each end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fastener in a filament form as claimed in the manner of either one of Tancredi and Noyes, as such a modification would predictably provide a combination of known fastening constructions not rendering any new or unexpected result. 
As to claim 13, Tancredi discloses a plastic filament. 
As to claim 23, each discloses the fastener as a filament extending in a plane substantially parallel to the edge.
As to claim 41, employing the filament fastener of Noyes would provide the claimed method of providing.   

14.	Applicant’s amendments and arguments, filed February 10, 2021, with respect to the rejections employing DE 4413139 alone have been fully considered and are .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) .  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                              
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG